Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
JOHNNIE LEE CARTER,                                  )                      No. 08-05-00281-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       120th District Court
)
STEVENS TRANSPORT, INC.,                        )                  of El Paso County, Texas
)
                                    Appellee.                          )                         (TC# 2005-3445)

MEMORANDUM OPINION

            Pending before the Court is a motion to dismiss a portion of the appeal for want of
jurisdiction.  Finding that one of the orders Johnnie Lee Carter attempts to appeal is interlocutory,
and therefore, unappealable, we grant the motion and dismiss this portion of the appeal for want of
jurisdiction.
            Carter filed three separate suits in the trial court:  Johnnie Lee Carter v. Stevens Transport,
Inc., bearing cause number 2005-3445, Johnnie Lee Carter v. Alliance Leasing, Inc., bearing cause
number 2005-3431, and Johnnie Lee Carter v. Sun City Towing, bearing cause number 2005-3446.
Carter filed a motion for class certification in cause number 2005-3445 prior to the entry of a written
consolidation order entered on August 22, 2005.  The consolidation order provided that the caption
of the case would be Johnnie Lee Carter v. Alliance Leasing, Inc., Stevens Transport, and Sun City
Towing, and it would bear cause number 2005-3431.  The trial court subsequently denied Carter’s
motion for class certification.  Carter filed two notices of appeal.  The first notice of appeal is from 
the order denying class certification.  The second notice of appeal is from the consolidation order. 
            Appellate courts generally have jurisdiction over final judgments and such interlocutory
orders as the legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012 (Vernon
1997) and § 51.014 (Vernon Supp. 2005); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso
1997, no writ).  The consolidation order is not a final judgment and is not an appealable order under
Section 51.014.  Accordingly, we dismiss this portion of the appeal for lack of jurisdiction.


December 8, 2005                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.